Case 5:19-cv-02133-JWH-KK Document 52 Filed 04/19/21 Page 1 of 2 Page ID #:2582




    1
    2                                                                 JS-6
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   USA SALES, INC., a California          Case No. 5:19-cv-02133-JWH-KKx
          Corporation dba Statewide
   12     Distributors,
                                               JUDGMENT
   13               Plaintiff,
   14         v.
   15   OFFICE OF THE UNITED STATES
          TRUSTEE,
   16
                    Defendant.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 5:19-cv-02133-JWH-KK Document 52 Filed 04/19/21 Page 2 of 2 Page ID #:2583




    1         The above-captioned matter came before the Honorable John W.
    2   Holcomb, United States District Judge, presiding in Courtroom 2 of the above-
    3   captioned Court, pursuant to (1) the Motion for Summary Judgment of
    4   Defendant United States of America [ECF No. 25]; and (2) the Motion for
    5   Summary Judgment of Plaintiff USA Sales, Inc. [ECF No. 26].
    6         All claims have now been resolved, as follows: In an Order on Cross-
    7   Motions for Summary Judgment dated April 1, 2021 [ECF No. 48], the Court
    8   (1) granted summary judgment in favor of Plaintiff in part, with respect to
    9   Plaintiff’s substantive claims for relief, and denied in part, with respect to
   10   Plaintiff’s request for attorneys’ fees.
   11         Now, therefore, pursuant to Rules 56 and 58 of the Federal Rules of Civil
   12   Procedure, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
   13   that judgment be entered as follows:
   14         1.     Judgment is entered in favor of Plaintiff and against Defendant in
   15   the amount of $595,849.00 consisting of a refund of Chapter 11 quarterly fees
   16   previously paid by Plaintiff.
   17         2.     To the extent that any party requests any other form of relief, such
   18   request is DENIED.
   19         IT IS SO ORDERED.
  20
   21   Dated: April 19, 2021
                                                   John W. Holcomb
   22                                              UNITED STATES DISTRICT JUDGE
   23
  24
   25
   26
   27
   28

                                                   -2-
